Opinion by
Mr. Chief Justice McBride.
1. There is little dispute as to the law governing cases of this character, and the dispute narrows down to a single question of fact, namely, Was the testatrix at the time the wills were executed in December, 1910, in a condition to understand what she was doing, to recall what property she owned, and to intelligently select the objects of her bounty? Buren’s Will, 47 Or. 307 (83 Pac. 530); Pickett’s Will, 49 Or. 127 (89 Pac. 377). The determination of this question has necessitated a careful scrutiny of the voluminous testimony offered at the trial. We have- carefully read and weighed the testimony of all the witnesses and are clearly of the opinion that it shows the. deceased -was not on December 24th or 31st in such a mental condition as to be able to select the objects of her bounty nor to know what she was doing, but that by reason of disease her mind was in such a condition that these wills were the offspring of insanity and did not proceed from a sound and disposing mind.
2. On the other hand, the will of July 7th was made under circumstances indicating a sound mind and *266memory, and its disposition of the property was substantially in accordance with a long-contemplated and often-expressed design to share the property equally with her own and her husband’s relatives, and there is nothing to indicate that there were those about her who could or did exert any persuasion or influence over her mind in its preparation. We are of the opinion that the county and circuit courts were right in holding that she was not mentally capable' of making a will on December 24th or 31st, and that the will of July 7, 1910, is her valid last will and testament. To analyze and discuss the testimony of the various witnesses upon the subject of the testatrix’s mental capacity and the other facts which bear upon this principal fact would occupy 100 pages of the Oregon reports with matters of no permanent interest or value.
The decree of the Circuit Court is affirmed.
Affirmed.